Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 4, 2007, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the third degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with criminal sexual act in the third degree. County Court thereafter sentenced defendant in accordance with the plea agreement as a second felony offender to IV2 to 3 years in prison. Defendant now appeals.
Appellate counsel for defendant requests that he be relieved of his assignment on the ground that there are no nonfrivolous issues to be pursued on appeal. Upon our review of counsel’s brief, defendant’s pro se submission, the People’s brief and the record, we agree. Accordingly, the judgment is affirmed and *1152counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Rose, Malone Jr., Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.